Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 20200065342 to Panuganty.

As to claim 1, Panuganty discloses a computer-implemented method for enabling an interaction between a user and a podcast, the computer-implemented method comprising: 
receiving, at a podcast interaction system with a processor (podcast interaction [0036]), a first set of data associated with the podcast, wherein the first set of data is received from a podcaster, wherein the podcast is uploaded by the podcaster ([0036] [0177] –[0178]); 
collecting, at the podcast interaction system with the processor, a second set of data associated with a communication device of the user, wherein the user accesses the podcast using the communication device in real-time (real time [0093]); 
fetching, at the podcast interaction system with the processor, a third set of data associated the user accessing the podcast through the communication device in real-time (real time [0093] [0118]); 

analyzing, at the podcast interaction system with the processor, the first set of data, the second set of data and the third set of data using one or more machine learning algorithms, wherein the analysis is performed based on training of a machine learning model ([0064]) , wherein the analysis is performed for detecting one or more triggers, wherein the analysis is performed in real time (trigger [0065]); 
detecting, at the podcast interaction system with the processor, the one or more triggers for enabling the interaction between the user and the podcast in real-time, wherein the one or more triggers comprising at least one of system generated triggers, user generated triggers and podcaster generated triggers ([0065]); 
initializing, at the podcast interaction system with the processor, the interaction between the user and the podcast in real-time, wherein the interaction between the user and the podcast is initiated based on the detection of the one or more triggers (trigger [0065]) for raising one or more queries (query [0065]); and 
interactively responding, at the podcast interaction system with the processor, to the one or more queries of the user, wherein the response to the one or more queries is provided to the user in one or more output formats (response [0066]).
As to claim 2, Panuganty discloses a computer-implemented method as recited in claim 1, wherein the first set of data comprising audio data, video data, image data, subject matter of the podcast, theme of the podcast, keywords associated with the podcast, podcaster profile, and topics covered in the podcast, wherein the podcast corresponds to any of an enhanced podcast, a podcast audiobook, a video podcast, and a live podcast. (video [0067]).
As to claim 3, Panuganty discloses a computer-implemented method as recited in claim 1, wherein the second set of data comprising real-time location of the communication device, location history of the communication device, sound data from a microphone of the communication device, image data from a camera of the communication device, accelerometer data from an accelerometer of the communication device, gyroscope data from a gyroscope of the communication device, real-time movement data, and sensor data from a sensor of the communication device. (location-based information [0067]).
As to claim 4, Panuganty discloses a computer-implemented method as recited in claim 1, wherein 
the third set of data is associated with a profile of the user, wherein the third set of data comprising name data, age data, e-mail identity data, contact number data, gender data, geographic location data, demographic data, relationship status data, past podcast search keywords data, real-time podcast search keywords data, past podcast reviews data, past podcast interactions data, user verbal commands, user text, user image data, communication device operated commands, past gestures data, and real-time gestures data. (profile. [0070]).
As to claim 5, Panuganty discloses a computer-implemented method as recited in claim 1, further comprising 
recommending, at the podcast interaction system, one or more podcasts to the user, wherein the podcast interaction system provides recommendation of the one or more podcasts based on the third set of data, wherein the third of data is utilized for determining interest of the user. (recommendations [0053]).
As to claim 6, Panuganty discloses a computer-implemented method as recited in claim 1, further comprising 
enabling, at the podcast interaction system with the processor, a multi-modal natural language analysis on the podcast and the user verbal commands using a natural language processing module for dynamic transcription of the podcast and the user verbal commands in a transcript data, wherein the transcript data comprising a speech-based transcription and a non-speech-based transcription. (natural language [0033]).
As to claim 7, Panuganty discloses a computer-implemented method as recited in claim 1, further comprising identifying, at the podcast interaction system with the processor, a plurality of characteristics associated to the podcast and the user based on the analysis performed based on the one or more machine learning algorithms and the natural language processing module, wherein the plurality of characteristics comprising 
one or more keywords, topic transitions within the podcast, halts in the podcast, context of the podcast, an optimal time for the one or more triggers, an optimal position for the one or more triggers, a threshold time of the halt within the podcast, a threshold complexity, interests of the user, user journey throughout the podcast, and the one or more queries associated to the podcast.(keyword [0036]).
As to claim 8, Panuganty discloses a computer-implemented method as recited in claim 1, wherein the system generated triggers facilitate triggering of the interaction between the user and the podcast, wherein the system generated triggers comprising 
at least one of a significant keyword within the podcast, the halt within the podcast above the threshold time, the topic transitions within the podcast, referring to topics of the interests of the user within the podcast according to the profile of the user, and intricateness of content of the podcast above the threshold complexity. (topic [0036]).
As to claim 9, Panuganty discloses a computer-implemented method as recited in claim 1, wherein the user generated triggers facilitate triggering of the interaction between the user and the podcast by the user, wherein the user generated triggers comprising 
at least one of the user verbal commands, the user text, user facial expressions, user gestures, and hardware button commands associated with the communication device.(command [0045]).
As to claim 10, Panuganty discloses a computer-implemented method as recited in claim 1, wherein the podcaster generated triggers facilitate triggering of the interaction between the user and the podcast by the podcaster, wherein the podcaster is person that is host or producer of the podcast, wherein the podcaster generated triggers comprising 
at least one of a podcaster defined time in the podcast, a podcaster defined topic in the podcast, a podcaster defined topic transition in the podcast, and podcaster commands to a podcaster interaction trigger button. ([0069]).
As to claim 11, Panuganty discloses a computer-implemented method as recited in claim 1, further comprising 
connecting, at the podcast interaction system with the processor, the user with the podcaster for the interaction, wherein the user is connected with the podcaster based on availability of the podcaster ([0127]), 
wherein the podcast interaction system automatically responds to a query of the one or more queries of the user with an optimal response from a database of responses ([0137]), 
wherein the database of responses is created based on a plurality of responses to the user from the podcast interaction system or the podcaster based on past queries ([0137]).

As to claims 12-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153